DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               MAMIE KEY,
                                Appellant,

                                    v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                              No. 4D20-2403

                              [April 8, 2021]

   Appeal from the State of Florida, Department of Children and Families,
L.T. Case Nos. 1336226706 and 20F-05724.

   Mamie Key, Fort Lauderdale, pro se.

   Edmund Haskins, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

MAY, DAMOORGIAN and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.